Order entered September 18, 2017




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01275-CR

                                 RAMON MARTINEZ, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F16-53661-H

                                            ORDER

        Before the Court is the State’s September 15, 2017 second motion for extension of time

to file brief. We GRANT the State’s motion and ORDER the brief received September 15,

2017, filed as of the date of this order.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE